Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered July 30, 1991, convicting defendant upon his guilty plea of criminal possession of a weapon in the third degree, and sentencing him to a term of one year, to be served concurrently with an unrelated term of 4 to 12 years, unanimously affirmed.
Responding to a radio run of a man with a gun in a specifically described car at a specified location, the police observed defendant, sitting in the front seat, apparently trying to move something on the floor of the car. As the officers approached the vehicle, a female seemingly arguing with defendant, screamed, "He’s got a gun, he’s got a gun”. While the officers were removing defendant, the woman said, "It’s under the seat, it’s under the seat”. As the other occupant was being removed from the car, one of the officers saw a gun under the front passenger’s seat. Both occupants were then frisked. An officer then recovered a .32 caliber revolver from beneath the front car seat, and defendant then was arrested. The woman who had identified herself to the police, told the officers that defendant had threatened "Look, I’m going to kill you, Bitch”.
Under similar factual circumstances, we have found similar such police action to be permissible (see, People v Harris, 160 AD2d 515, lv denied 76 NY2d 789; People v Coutin, 168 AD2d 269, affd 78 NY2d 930). The female informant was presumptively reliable (People v Maldonado, 176 AD2d 586). The *292information contained on the radio transmission as well as the officer’s observations at the scene provided a reasonable suspicion of criminal activity, which justified defendant’s removal from the car (People v Coutin, supra) and the officer’s observation of the gun in the interior of the car. Accordingly, we conclude that reasonable suspicion existed to justify the minimally intrusive search of the car compartment (compare, People v Harris, supra, with People v Torres, 74 NY2d 224). Concur — Murphy, P. J., Wallach, Ross, Asch and Rubin, JJ.